Case 2:18-cv-00297-JRS-DLP Document 41 Filed 04/29/20 Page 1 of 5 PageID #: 242




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    TERRE HAUTE DIVISION

 NOE RAMIREZ,                                         )
                                                      )
                                Petitioner,           )
                                                      )
                           v.                         )        No. 2:18-cv-00297-JRS-DLP
                                                      )
 WARDEN,                                              )
                                                      )
                                Respondent.           )


                       Order Denying Petition for a Writ of Habeas Corpus
                             and Directing Entry of Final Judgment

         Petitioner Noe Ramirez, an inmate of the Federal Bureau of Prisons (“BOP”), at the United

 States Penitentiary in Terre Haute, Indiana, seeks a writ of habeas corpus challenging his federal

 conviction and sentence. As explained below, Ramirez has not shown his entitlement to habeas

 corpus relief, and his petition is denied.

                                I. Factual and Procedural Background

         On August 27, 2014, Ramirez was indicted in the United States District Court for the

 Western District of Texas with smuggling military grade sub-munitions from the United States in

 violation of 18 U.S.C. § 554(a) (Count 1) and aiding and abetting smuggling military grade sub-

 munitions from the United States (Count 2). United States v. Ramirez, 2:14-cr-1219-AM-2, Dkt.

 16.

         On November 6, 2014, Ramirez pleaded guilty to Count 2 of the Indictment. Id. dkt. 34. On

 August 19, 2015, he was sentenced to a term of 97 months’ imprisonment. Id. dkt 57.

         Ramirez did not appeal or challenge his conviction or sentence pursuant to 28 U.S.C.

 § 2255. Ramirez then filed this petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241.
Case 2:18-cv-00297-JRS-DLP Document 41 Filed 04/29/20 Page 2 of 5 PageID #: 243




                                    II. Section 2241 Standards

        A motion pursuant to 28 U.S.C. § 2255 is the presumptive means by which a federal

 prisoner can challenge his conviction or sentence. See Shepherd v. Krueger, 911 F.3d 861, 862

 (7th Cir. 2018); Webster v. Daniels, 784 F.3d 1123, 1124 (7th Cir. 2015). Under very limited

 circumstances, however, a prisoner may employ § 2241 to challenge his federal conviction or

 sentence. Webster, 784 F.3d at 1124. This is because “[§] 2241 authorizes federal courts to issue

 writs of habeas corpus, but § 2255(e) makes § 2241 unavailable to a federal prisoner unless it

 ‘appears that the remedy by motion [under § 2255] is inadequate or ineffective to test the legality

 of [the] detention.’” Roundtree v. Krueger, 910 F.3d 312, 313 (7th Cir. 2018). Section 2255(e) is

 known as the “savings clause.”

        The Seventh Circuit has held that § 2255 is “‘inadequate or ineffective’ when it cannot be

 used to address novel developments in either statutory or constitutional law, whether those

 developments concern the conviction or the sentence.” Roundtree, 910 F.3d at 313. Whether

 § 2255 is inadequate or ineffective “focus[es] on procedures rather than outcomes.” Taylor v.

 Gilkey, 314 F.3d 832, 835 (7th Cir. 2002).

        The Seventh Circuit construed the savings clause in In re Davenport, holding:

        A procedure for postconviction relief can be fairly termed inadequate when it is so
        configured as to deny a convicted defendant any opportunity for judicial
        rectification of so fundamental a defect in his conviction as having been imprisoned
        for a nonexistent offense.

 In re Davenport, 147 F.3d 605, 611 (7th Cir. 1998). “[S]omething more than a lack of success with

 a section 2255 motion must exist before the savings clause is satisfied.” Webster, 784 F.3d at 1136.

        Specifically, to fit within the savings clause following Davenport, a petitioner must meet

 three conditions: “(1) the petitioner must rely on a case of statutory interpretation (because

                                                  2
Case 2:18-cv-00297-JRS-DLP Document 41 Filed 04/29/20 Page 3 of 5 PageID #: 244




 invoking such a case cannot secure authorization for a second § 2255 motion); (2) the new rule

 must be previously unavailable and apply retroactively; and (3) the error asserted must be grave

 enough to be deemed a miscarriage of justice, such as the conviction of an innocent defendant.”

 Davis v. Cross, 863 F.3d 962, 964 (7th Cir. 2017); Brown v. Caraway, 719 F.3d 583, 586 (7th Cir.

 2013); see also Roundtree, 910 F.3d at 313 (acknowledging circuit split regarding Davenport

 conditions and holding that relitigation under § 2241 of a contention that was resolved in a

 proceeding under § 2255 is prohibited unless the law changed after the initial collateral review).

                                           III. Discussion

        Ramirez filed his initial § 2241 petition on June 6, 2018. Dkt. 1. He then filed an amended

 petition on June 3, 2019. Dkt. 21. In his amended petition he argues that his counsel was ineffective

 in advising him to plead guilty when the government could not prove the elements of the charges

 against him and in failing to seek to quash the indictment. In response, the United States argues

 that Ramirez’s claims are not cognizable in a § 2241 petition.

        First, the United States argues that to the extent that Ramirez argues that he is innocent of

 the charges, such a claim is not cognizable in a § 2241 petition. Ramirez asserts that the devices at

 issue were not “destructive devices,” “military grade munitions,” or “weapons of war.” Dkt. 21 p.

 5. But any challenge based on the evidence must have been brought on direct appeal or in a § 2255

 motion. This is the case even if Ramirez has newly-discovered evidence because § 2255 allows

 for claims of newly-discovered evidence, providing a one-year statute of limitations from the date

 “on which the facts supporting the claim or claims presented could have been discovered through

 the exercise of due diligence.” 28 U.S.C. § 2255(f)(4). In other words, § 2255 contemplates claims

 of new evidence raising a question of guilt and provides a mechanism to present those claims.




                                                  3
Case 2:18-cv-00297-JRS-DLP Document 41 Filed 04/29/20 Page 4 of 5 PageID #: 245




        Ramirez appears to argue that he could not seek timely relief under § 2255 because his

 counsel failed to file an appeal or request post-conviction relief and because his legal papers were

 lost. But the proper way to present any argument about the statute of limitations is by filing a

 § 2255 motion and seeking equitable tolling of the statute of limitations. See Boulb v. United

 States, 818 F.3d 334, 339 (7th Cir. 2016) (citing Holland v. Florida, 560 U.S. 631, 645 (2010)).

 The fact that Ramirez did not file a timely § 2255 motion does not make § 2255 inadequate.

 Montenegro v. United States, 248 F.3d 585 (7th Cir. 2001) (Further, “[f]ailure to comply with the

 requirements of the § 2255 statute of limitations is not what Congress meant when it spoke of the

 remedies being ‘inadequate or ineffective to test the legality of his detention.’”), overruled on other

 grounds, Ashley v. United States, 266 F.3d 671 (7th Cir. 2001).

        Next, Ramirez’s claims are based in part on his contention that his counsel was ineffective.

 But a claim of ineffective assistance of counsel is not a type of claim that is appropriate for a

 § 2241 petition. Such a claim does not satisfy the first Davenport factor because it does not rely

 on a new rule of statutory law, but instead is based on the Sixth Amendment to the Constitution.

 See Strickland v. Washington, 466 U.S. 668, 687 (1984).

        In reply in support of his petition, Ramirez argues that he is challenging the trial court’s

 subject matter jurisdiction. But, even if his claims can be considered to be challenges to the subject

 matter jurisdiction, such a claim cannot be presented in a § 2241 petition because it does not satisfy

 the first or second Davenport requirement. Ramirez argues that the trial court did not have

 jurisdiction over him because the charges did not have evidentiary support. But, as the Court has

 already explained, Ramirez’s challenges to the indictment and the evidence against him do not rely

 on a case of statutory interpretation that was previously unavailable to him. Rather, his arguments

 challenge the facts of his alleged offense and whether those facts constitute the charged offense.



                                                   4
Case 2:18-cv-00297-JRS-DLP Document 41 Filed 04/29/20 Page 5 of 5 PageID #: 246




 He could have presented such claims on direct appeal or in a § 2255 motion. Ramirez has failed to

 show § 2255 was inadequate or ineffective to bring these claims.

                                          IV. Conclusion

        For the foregoing reasons, the petition for relief pursuant to 28 U.S.C. § 2241 filed by Noe

 Ramirez is denied. Ramirez’s motion for a ruling and relief request, dkt. [33], is granted only to

 the extent that the Court has ruled on his petition. It is in all other respects denied. Judgment

 consistent with this Order shall now issue.

        IT IS SO ORDERED.



 Date: 4/29/2020




 Distribution:

 NOE RAMIREZ
 61831-179
 TERRE HAUTE – USP
 TERRE HAUTE U.S. PENITENTIARY
 Inmate Mail/Parcels
 P.O. BOX 33
 TERRE HAUTE, IN 47808

 All Electronically Registered Counsel




                                                 5
